Exhibit 99.1 NEWS RELEASE Calgary, Alberta, Canada – February 12, 2015 (Canadian dollars except as indicated) PRECISION DRILLING CORPORATION ANNOUNCES 2, 2 This news release contains “forward-looking information and statements” within the meaning of applicable securities laws.For a full disclosure of the forward-looking information and statements and the risks to which they are subject, see the “Cautionary Statement Regarding Forward-Looking Information and Statements” later in this news release. The Board of Directors of Precision Drilling Corporation (TSX:PD) (NYSE:PDS) (“Precision” or the “Corporation”) has declared a dividend on its common shares of $0.07 per common share, payable on March 12, 2015, to shareholders of record on February 27, 2015.For Canadian income tax purposes, all dividends paid by Precision on its common shares are designated as “eligible dividends”, unless otherwise indicated by Precision. Revenue this quarter was $619 million or 9% higher than the fourth quarter of 2013, mainly due to higher drilling activity in the U.S., Canada and internationally along with higher average dayrates in the U.S. and internationally.Revenue from our Contract Drilling Services and Completion and Production Services segments both increased over the comparative prior year period by 10% and 5%, respectively. Earnings before income taxes, finance charges, foreign exchange, impairment of goodwill, loss on asset decommissioning and depreciation and amortization (adjusted EBITDA) this quarter were $234 million or 18% higher than the fourth quarter of 2013. Our activity for the quarter, as measured by drilling rig utilization days, increased 4% in Canada, 12% in the U.S. and 2% internationally, compared to the fourth quarter of 2013. Our adjusted EBITDA as a percent of revenue was 38% this quarter, compared to 35% in the fourth quarter of 2013. The increase in adjusted EBITDA as a percent of revenue was mainly due to increases in activity and profitability in our Contract Drilling Services segment and lower costs associated with incentive compensation that are tied to the price of our common shares, which resulted in a recovery of $10 million this quarter. We recorded a net loss this quarter of $114 million, or net loss per diluted share of $0.39, compared to net earnings of $68 million, or $0.24 per diluted share, in the fourth quarter of 2013.During the quarter we recorded asset decommissioning and goodwill impairment charges totaling $222 million that, after-tax, reduced net earnings by $182 million and net earnings per diluted share by $0.62. Effective January 1, 2014 we began calculating depreciation on our drilling rigs and service rigs on a straight-line basis which reduced net earnings for the quarter by approximately $2 million or $0.01 per diluted share compared with what net earnings would have been using the previous depreciation method. For the year ended December 31, 2014 net earnings were $33 million, or $0.11 per diluted share, compared to net earnings of $191 million, or $0.66 per diluted share in 2013, while revenue was $2.4 billion, or 16% more than in 2013. During the year we recorded an asset decommissioning and goodwill impairment charges totaling $222 million that after-tax reduced net earnings by $182 million and net earnings per diluted share by $0.62. Effective January 1, 2014 we began calculating depreciation on our drilling rigs and service rigs on a straight-line basis which reduced net earnings for the year by approximately $29 million or $0.10 per diluted share compared with what net earnings would have been using the previous depreciation method. Precision concluded 2014 with $857 million in capital expenditures, approximately $28 million lower than planned.Planned capital expenditures for 2015 are now $467 million and include capital expenditures from new-build announcements in 2014 that will be completed in 2015.Two new build rigs scheduled for customer delivery in 2015 have been deferred. Currently, our customers’ needs have been met with existing rigs.A portion of the 2015 capital plan is utilization based and if activity levels increase or decline, Precision has the ability to adjust the plan accordingly. 1 Kevin Neveu, Precision’s President and Chief Executive Officer, stated:“The decline in oil prices over the past eight months has been severe and swift and the energy industry is rapidly adjusting to a lower oil price environment.The clearest picture of this adjustment is in the reported North America industry rig count declines, which we except will continue in the near term.Although 2015 is likely to be the most challenging year our industry has experienced this decade, I believe we are better positioned than we ever have been to manage through this downturn.” “We are strong believers in the long-term fundamentals supporting oil and natural gas development, and believe that our High Performance, High Value services are even more important for our customers in these challenging times.Our business is scalable and primarily variable cost with the ability to increase and decrease operating expenses and maintenance capital spending with activity, and when we invest in growth capital for customers we protect our capital with long-term contract coverage for our rigs.As of today, we have an average of 105 term contracts for the full year 2015.Precision’s strong customer base, diverse geographic exposure, contract coverage, asset quality, scale of operations and liquidity position provide us the financial and operational levers to sustain our business while remaining poised for growth opportunities even in these down cycle periods.” “The quality of our rig fleet is better than it has ever been with a fleet of 217 Tier 1 Super Series rigs at the end of 2014 and 17 additional rigs scheduled for delivery in 2015.These Super Series rigs, a critical component of our High Performance, High Value strategy, deliver maximum efficiency to customers, reducing unconventional resource development costs and increasing their economic returns.Our alliance with Schlumberger, integrating Tier 1 Super Series rigs with premium downhole technology, has proven an effective solution for many of our customers to generate cost savings.In the fourth quarter we had nearly twice the number of alliance jobs as we did in the third quarter.” “Our international operations performed well in 2014 and grew as customers in the Middle East took delivery of three new build rigs during the year and one upgraded rig.We plan to deliver another new-build rig to the region in the first half of this year and upon delivery, we will have 14 rigs working in international operations, an increase from just two rigs three years ago.We will continue to focus on technically challenging work for top customers in the international market and plan to prudently grow this business over the coming quarters.” “We were able to reduce our 2014 capital expenditures during the fourth quarter and have made reductions to our 2015 capital spending plan to address changes in industry conditions.Our financial position remains strong with over $490 million in cash at the end of 2014 and no principal payments due on our long-term debt until 2019.” “Industry downturns are difficult for all, but they affect our rig crews more than anybody else.Each one of our active rigs is tied to 20 or 25 skilled and trained Precision field hands and at this time last year we had nearly 250 rigs running and today we have less than 200.Precision recruited, trained and developed many excellent crews to support the demands of our customers over the past several years, and unfortunately we now don’t have work for many of these dedicated workers.When the industry begins to add rigs again, I am certain Precision rigs will be among the first to be re-activated and I know we will do everything we can to get our Precision trained crews back up and operating our rigs, which are among the most efficient in the industry”, concluded Mr. Neveu. 2 SELECT FINANCIAL AND OPERATING INFORMATION Adjusted EBITDA and funds provided by operations are additional GAAP measures.See “ADDITIONAL GAAP MEASURES”. Financial Highlights Three months ended December 31, Year ended December 31, (Stated in thousands of Canadian dollars, except per share amounts) % Change % Change Revenue Adjusted EBITDA Adjusted EBITDA% of revenue % Net earnings (loss) ) n/m ) Cash provided by operations Funds provided by operations Capital spending: Expansion Upgrade ) Maintenance and infrastructure Proceeds on sale(1) Net capital spending Earnings (loss) per share: Basic ) n/m ) Diluted ) n/m ) Dividends paid per share For the three months ended December 31, 2014 includes proceeds of $44 million from the disposal of our U.S. coil tubing assets and for the year ended 2014 also includes proceeds of $26 million from the disposal of certain trucks and other related assets used to support drilling rig moves in Texas and New Mexico in the third quarter of 2014. n/m – calculation not meaningful Operating Highlights Three months ended December 31, Year ended December 31, % Change % Change Contract drilling rig fleet ) ) Drilling rig utilization days: Canada U.S. International Service rig fleet ) ) Service rig operating hours ) ) Financial Position (Stated in thousands of Canadian dollars, except ratios) December 31, December 31, Working capital Long-term debt(1) Total long-term financial liabilities Total assets Long-term debt to long-term debt plus equity ratio(1) Net of unamortized debt issue costs. 3 Our portfolio of term customer contracts, a scalable operating cost structure and economies achieved through vertical integration of the supply chain all help us manage our business through the industry cycles. Precision’s strategic priorities for 2015 are as follows: 1. Work with our customers to lower well costs – Deliver High Performance, High Value services to customers to create maximum efficiency and lower risks for development drilling programs. Utilize unique platform of Tier 1 assets, geographically diverse operations and highly efficient service offering to deliver cost-reducing solutions.Grow our cost-reducing integrated directional drilling service with the Schlumberger alliance. 2. Maximize cost efficiency throughout the organization – Continue to leverage Precision’s scale to reduce costs and deliver High Performance.Maximize benefits of variable nature of operating and capital expenses.Maintain efficient corporate cost structure by optimizing systems for assets, people and business management.Do not sacrifice focus on worker safety, premium service quality and employee development. 3. Reinforce our competitive advantage – Gain market share as Tier 1 assets remain most in demand rigs.High grade our active rig fleet by delivering new-build rigs and maximizing customer opportunities to utilize High Performance assets.Deliver consistent, reliable, High Performance service.Retain and continue to develop the industry’s best people. 4. Manage liquidity and focus activities on cash flow generation. During the quarter we incurred asset decommissioning and goodwill impairment charges totaling $222 million.The asset decommissioning charge of $127 million is associated with 29 drilling rigs, including ten rigs in the U.S. and 19 rigs in Canada, 35 service rigs and two snubbing units, all of which were based in Canada.In addition, we changed our depreciation estimates at the start of 2014 to reflect the steadily declining demand for legacy drilling rigs and increased demand for highly efficient, technologically advanced drilling rigs.We believe the recent drop in oil prices and the number of new-build drilling rigs that entered the market in 2014 and are expected to be delivered in the first half of 2015, are effectively rendering these legacy assets obsolete. After the rig decommissioning, completion of a review and reclassification of certain existing rigs and delivery of the 17 contracted and undelivered new-build rigs in 2015, Precision’s drilling rig fleet will consist of 330 drilling rigs, including 234 Tier 1 rigs, 74 Tier 2 rigs and 22 PSST rigs.For the Tier 1 rigs, 122 will be in Canada, 106 in the U.S. and six internationally. Under International Financial Reporting Standards, we are required to assess the carrying value of assets in our cash generating units containing goodwill annually.We believe some of our legacy goodwill no longer has an economic useful life and have taken an impairment charge to reflect this reality.During the quarter we incurred a goodwill impairment charge of $95 million related to our Completion and Production Services segment. West Texas Intermediate oil prices dropped considerably throughout the third and fourth quarters of this year and have declined by approximately 54% since the third quarter peak on July 23, 2014.As at February 11, 2015, West Texas Intermediate oil prices were approximately US$49. 4 For the fourth quarter of 2014, the average Henry Hub natural gas price was slightly lower than the 2013 average. Three months ended December 31, Year endedDecember 31, Average oil and natural gas prices Oil West Texas Intermediate (per barrel) (US$) Natural gas Canada AECO (per MMBtu) (Cdn$) U.S. Henry Hub (per MMBtu) (US$) Summary for the three months ended December 31, 2014: ●We realized an operating loss (see “Additional GAAP Measures”) this quarter of $22 million a decrease of $130 million from the fourth quarter 2013 operating earnings of $108 million.In the fourth quarter of 2014, we recorded a decommissioning charge of $127 million related to the decommissioning of certain equipment.Excluding the decommissioning charges, operating earnings were $105 million or 17% of revenue, compared to $108 million or 19% in 2013.Operating earnings were positively impacted by the increase in drilling activity and dayrates in our contract drilling rig operations partially offset by an increase in depreciation from moving to the straight-line method, the depreciation on asset additions and the loss on disposal of selling certain assets. ●General and administrative expenses this quarter were $26 million, $8 million less than the fourth quarter of 2013.The decrease is due to lower costs associated with incentive compensation that are tied to the price of our common shares, partially offset by increased costs associated with expansion efforts. ●As a result of our annual review of the estimated useful lives and method of depreciation for our property, plant and equipment, effective January 1, 2014 we began calculating depreciation on our drilling rigs and service rigs on a straight-line basis.Existing assets were assessed for their remaining useful lives and are being depreciated prospectively on a straight-line basis.New drilling rigs are depreciated based on the expected life of individual asset components with an approximate weighted average life of 15 years and 7% salvage value.New service rigs are depreciated based on the expected life of the asset component with an approximate weighted average life of 20 years with 10% salvage value.The move to straight-line reflects the demand for technologically advanced assets which are expected to depreciate over time rather than on a per unit basis.The use of straight-line depreciation results in idle assets being more aggressively depreciated.In the fourth quarter of 2014 depreciation expense calculated using the straight-line method with revised asset life expectancy was $112 million.Had we continued to depreciate assets using units of production, depreciation would have been $109 million.The additional depreciation expense for the year ending December 31, 2014 from this change was approximately $43 million.Our current quarter depreciation expense includes $17 million related to losses on disposal of equipment. ●Under International Financial Reporting Standards, we are required to assess the carrying value of our assets in cash generating units containing goodwill annually.Due to the decrease in oil and natural gas well drilling in Canada and the outlook for pricing, we recognized a $95 million goodwill impairment charge in the quarter which represents the full amount of goodwill attributable to our Canadian well servicing operation and wastewater treatment operations. ●Net finance charges were $30 million, an increase of $7 million compared with the fourth quarter of 2013 due to interest costs from the issuance of US$400 million of 5.25% Senior Notes on June 3, 2014 and the weakening Canadian dollar on our U.S. dollar denominated interest. 5 ●Average revenue per utilization day for contract drilling rigs decreased slightly in the fourth quarter of 2014 to $22,648 from the prior year fourth quarter of $22,932 in Canada and increased slightly in the U.S. to US$24,118 from US$23,841.The decrease in revenue rates for Canada is primarily due to competitive pricing in some rig segments partially offset by added new-build and upgraded rigs entering the fleet compared to the prior year quarter.The increase in revenue rates for the U.S. is primarily due to additional Tier 1 and upgraded rigs entering the fleet compared to the prior year quarter and higher rates for well-to-well and re-contracted term rigs partially offset by decreased turnkey revenue in the current quarter.Turnkey revenue for the fourth quarter of 2014 was US$11 million compared with US$17 million in the 2013 comparative period.Within the Completion and Production Services segment, the average hourly rate for service rigs was $906 in the fourth quarter of 2014 compared to $878 in the fourth quarter of 2013.The increase in the average hourly rate is the result of rig mix partially offset by the absence of our U.S. coil tubing assets, disposed in the fourth quarter from the calculation. ●Average operating costs per utilization day for drilling rigs increased in the fourth quarter of 2014 to $10,670 from the prior year fourth quarter of $10,391 in Canada while in the U.S. costs decreased to US$13,522 in 2014 from US$14,150 in 2013.The cost increase in Canada was primarily due to a labour rate increase that became effective in the fourth quarter of 2014.The cost decrease in the U.S. was primarily due to costs associated with lower turnkey activity. ●We realized revenue from international contract drilling of $52 million in the fourth quarter of 2014, a $5 million increase over the prior year period due to expansion in the Middle East with three new build rigs deployed in 2014. ●Directional drilling services realized revenue of $31 million in the fourth quarter of 2014 consistent with the prior year period. ●Funds provided by operations in the fourth quarter of 2014 were $172 million, an increase of $16 million from the prior year comparative quarter of $156 million.The increase was primarily the result of higher activity levels. ●Capital expenditures for the purchase of property, plant and equipment were $338 million in the fourth quarter, an increase of $215 million over the same period in 2013.Capital spending for the fourth quarter of 2014 included $236 million for expansion capital, $42 million for upgrade capital and $60 million for the maintenance of existing assets and infrastructure spending. ●During the quarter we sold our U.S. coil tubing assets for total cash of C$44 million. Summary for the year ended December 31, 2014: ●Revenue for 2014 was $2,351 million, an increase of 16% from 2013. ●Operating earnings were $225 million, a decrease of $81 million or 26% from 2013.In the fourth quarter of 2014, we recorded an asset decommissioning charge of $127 million related to the decommissioning of certain equipment.Excluding the decommissioning charge, operating earnings were $352 million or 15% of revenue, compared to $306 million or 15% in 2013.Operating earnings were positively impacted by the increase in drilling activity and rates in our contract drilling rig operations partially offset by an increase in depreciation from moving to the straight-line method, the depreciation on asset additions and losses on disposal of selling certain assets. ●General and administrative costs were $144 million, an increase of $2 million from 2013 primarily as a result of increased costs associated with growth efforts partially offset by a decrease in incentive compensation costs tied to the performance of Precision’s common shares in 2014. ● Depreciation expense calculated using the straight-line method with revised asset life expectancy was $431 million for 2014. Had we continued to depreciate assets using units of production, depreciation would have been $388 million. 6 ●Due to the decrease in oil and natural gas well drilling in Canada and the outlook for pricing, we recognized a $95 million goodwill impairment charge in 2014 which represents the full amount of goodwill attributable to our Canadian well servicing operation and wastewater treatment operations. ●Net finance charges were $110 million in 2014, an increase of $16 million from 2013.In June 2014 we issued US$400 million of 5.25% Senior Notes. ●Funds provided by operations (see “Additional GAAP Measures”) in 2014 were $697 million, an increase of $236 million from 2013. ●We realized revenue from international contract drilling of $195 million in 2014, a $58 million increase over 2013 due to expansion in the Middle East with three new-build rigs deployed in 2014. ●Directional drilling services realized revenue of $124 million in 2014, a decrease of $4 million from 2013. ●Capital expenditures for the purchase of property, plant and equipment were $857 million in 2014, an increase of $321 million over 2013.Capital spending for 2014 included $571 million for expansion capital, $137 million for upgrade capital and $149 million for the maintenance of existing assets and infrastructure. OUTLOOK Contracts Our portfolio of term customer contracts provides a base level of activity and revenue and, as of February 11, 2015, we had term contracts in place for an average of 49 rigs in Canada, 63 in the U.S. and 13 internationally for the first quarter of 2015 and an average of 45 rig contracts in Canada, 49 in the U.S. and 11 internationally for the full year in 2015.In Canada, term contracted rigs normally generate 250 utilization days per year because of the seasonal nature of well site access.In most regions in the U.S. and internationally, term contracts normally generate 365 utilization days per year. Drilling Activity In the U.S., our average active rig count in the fourth quarter was 100 rigs, up ten rigs over the fourth quarter in 2013 and up three rigs over the third quarter of 2014.We currently have 86 rigs active in the U.S. In Canada, our average active rig count in the fourth quarter was 93 rigs, an increase of four over the fourth quarter in 2013 and up five rigs over the third quarter of 2014. We currently have 79 rigs active in Canada. In general we expect lower drilling activity levels and pricing pressure on spot market rigs in North America as significantly lower oil prices have caused producers to meaningfully reduce drilling budgets.We expect Tier 1 rigs to remain the preferred rigs of producers in the North American market and for us to benefit from our completed fleet enhancements over the past several years as well as recent and scheduled delivery of contracted new-build and upgraded rigs to the North American market in 2015. Internationally, our average active rig count in the quarter was 12 rigs, consistent with the fourth quarter in 2013 and up one rig over the third quarter of 2014.During the quarter we took delivery of a new-build rig for work in the Kingdom of Saudi Arabia and an upgraded rig for operations in the country of Georgia, scheduled to begin operations in the first quarter of 2015.We expect to take delivery of a new-build rig to begin operations in Kuwait in mid-2015. 7 Industry Conditions Industry drilling activity in the U.S. continues to decline with the active rig count down 470 rigs since the industry peak in late November 2014, according to industry sources.Since the peak, the active rig count has declined for 11 consecutive weeks.The active rig count in Canada is maintaining seasonally higher activity levels, but year to date activity levels are well below levels experienced at this time last year.According to industry sources, as of February 6, 2015, the U.S. active land drilling rig count was down approximately 18% from the same point last year and the Canadian active land drilling rig count was down approximately 39%.The decrease in the North American rig count has been caused by lower spending by producers as a result of weaker oil prices. To date in 2015, approximately 48% of the Canadian industry’s active rigs and 81% of the U.S. industry’s active rigs were drilling for oil targets, compared to 65% for Canada and 80% for the U.S. at the same time last year. Capital Spending Capital spending in 2015 is expected to be $467 million: ● The 2015 capital expenditure plan includes $355 million for expansion capital, $73 million for sustaining and infrastructure expenditures, and $39 million to upgrade existing rigs. We expect that the $467 million will be split $461 million in the Contract Drilling segment and $6 million in the Completion and Production Services segment. ● Precision’s expansion capital plan for 2015 includes the completion of 17 new-build drilling rigs to be delivered in the first three quarters of the year, 13 for the U.S., three for Canada and one for Kuwait The 13 rigs for the U.S. are all Super Triple rigs and are scheduled to be delivered to multiple unconventional basins for five different customers.The new-build rigs in Canada are ST-1200 rigs for three different customers and are expected to be delivered in the first and third quarters of 2015.The Kuwait new-build is a ST-1500 rig and is expected to be delivered in June. Following is a new-build delivery schedule for deliveries in 2014 and expected deliveries in 2015.All of the rigs shown on the table below are backed by customer contracts. Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Q4 Total Rig Deliveries Canada 2 - 1 2 5 2 - 1 - 3 U.S. 1 1 1 4 7 7 6 - - 13 International - 2 - 1 3 - 1 - - 1 3 3 2 7 15 9 7 1 - 17 ● The 2015 capital plan includes minimal rig upgrades and will vary depending on the scope of the upgrades. ● Precision’s sustaining and infrastructure capital plan is based upon currently anticipated activity levels for 2015.The Nisku Centre construction is complete and has been in operation since July. 8 SEGMENTED FINANCIAL RESULTS Precision’s operations are reported in two segments: the Contract Drilling Services segment which includes the drilling rig, directional drilling, oilfield supply and manufacturing divisions; and the Completion and Production Services segment which includes the service rig, snubbing, coil tubing, rental, camp and catering and wastewater treatment divisions. Three months ended December 31, Year ended December 31, (Stated in thousands of Canadian dollars) % Change % Change Revenue: Contract Drilling Services Completion and Production Services Inter-segment eliminations ) Adjusted EBITDA:(1) Contract Drilling Services Completion and Production Services ) ) Corporate and other ) (1) See “ADDITIONAL GAAP MEASURES”. SEGMENT REVIEW OF CONTRACT DRILLING SERVICES (Stated in thousands of Canadian dollars, except where noted) Three months ended December 31 Year ended December 31, % Change % Change Revenue Expenses: Operating General and administrative ) Adjusted EBITDA(1) Depreciation Loss on asset decommissioning - n/m - n/m Operating earnings(1) ) ) Operating earnings as a percentage of revenue % Drilling rig revenue per utilization day in Canada ) Drilling rig revenue per utilization day in the U.S.(2) (US$) (1) See “ADDITIONAL GAAP MEASURES”. (2) Includes revenue from idle but contracted rig days and lump sum payouts in 2013. n/m – calculation not meaningful 9 Three months ended December 31, Canadian onshore drilling statistics:(1) Precision Industry(2) Precision Industry(2) Number of drilling rigs (end of period) Drilling rig operating days (spud to release) Drilling rig operating day utilization 43
